DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/1/2021.
Claims 1, 9, and 11 are amended.
Claims 5, 10, and 12 are cancelled.
Claims 1-4, 6-9, 11, and 13-17 are pending.
The Applicant has overcome the rejection of claims 1-4 and 6-9 under 35 USC 112(a) as failing to comply with the written description requirement by amending the claims in the reply filed 10/1/2021.
The Applicant has overcome the rejection of claims 1-4, 6-9, 11, and 13-17 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 10/1/2021. 

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 11 filed 10/1/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Regarding Applicant’s arguments with respect to Powell (see p. 7-8), the Examiner has used the reference in a different capacity. The Examiner has merely used Powell to show that a spring can be used to bias the mouthpiece to the stowed or operative configuration. The Examiner has not used Powell to teach the combined spring and magnets to separately bias the mouthpiece as argued by the Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6, 9, 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2007/0045288) in view of Powell (US 2018/0295883).
Regarding claims 1 and 11, Nelson discloses an inhaler (title) for volatizing substances (para. 20) and process of operation and use (para. 77) comprising:
a front housing (110) and rear housing (112) (see Fig. 1; collectively equivalent to a body portion) housing a heating element (152; equivalent to an aerosol generating means) and a battery (132; Fig. 3; equivalent to a power supply) for supplying energy to the heating element (para. 66);
a mouthpiece (116) which allows a user to inhale a volatized fluid (para. 27; equivalent to at least one channel for conveying generated vapour to a user) and is adapted to be retractable into the volatizing device (para. 26); equivalent to configured for movement relative to the body portion) between a retracted position (see Fig. 3; interpreted as a first position) and an extended position (Fig. 4; interpreted as a second position), wherein the volatizing device includes a mechanical and/or electrical safety feature that prevents operation while the mouthpiece is covered or when the mouthpiece is retracted (para. 28; 
a mouthpiece extension device (142; Fig. 7) embodied as a spring (para. 46) and a mouthpiece extension slider (129) (see Fig. 2-3; para. 29) such that the device is displaced upward to shift the mouthpiece into an extended position when the mouthpiece cover is in the open position (para. 46),
wherein when the mouthpiece is in a retracted position, the controller prevents operation of the volatizing device (para. 78) including how energy is transferred to the heating element (paras. 66, 97; interpreted as an electrical connection between the power supply and aerosol generating means is in a deactivated state), and sliding (para. 26) the mouthpiece into the extended position and activating the power button (118) and the heater button (124) to commence volatization (para. 83) thereby transferring energy to the heating element  is response to depressing the heating activation button (para. 84; equivalent to when the mouthpiece is in the second position, the electrical connection between the power supply and aerosol generating means is complete to switch the aerosol generating means to the activated state). 

Nelson does not explicitly teach the spring is arranged to bias the mouthpiece toward the first position when the mouthpiece is in the first position and when the mouthpiece is in the second position. Specifically, Nelson discloses the spring (142), but it is unclear which way the spring biases the mouthpiece especially since the mouthpiece also includes a mouthpiece extension slider (129). 
Powell teaches an electronic vapor generating device (abstract) comprising a mouthpiece (140) slidably coupled along a lateral side edge of the housing (Paragraph 47) including a connecting pipe (142; equivalent to at least one channel) such that vapor generated within the atomizer can pass out the mouthpiece via the pipe (Paragraph 53), the mouthpiece slides between a stowed configuration (see Fig. 4A; equivalent to a first position) and an operative configuration (see Fig. 4B; equivalent to a second position) (Paragraph 43-44, 47; equivalent to moving the mouthpiece relative to the body portion between a first and second position), the stowed configuration switches off the device by electrically isolating the atomizer from the battery arrangement and the operative configuration switches on the device to form a vapor (Paragraph 62) via a switch (170); and biasing means comprising one or more springs for biasing 
Therefore, there are only two possible arrangements for biasing the mouthpiece via the spring in Nelson (as suggested by Powell): (1) the spring biases the mouthpiece toward the retracted position and the slider extends the mouthpiece; or (2) the spring biases the mouthpiece toward the extended position and the slider retracts the mouthpiece. It would have been obvious to one of ordinary skill in the art to choose from the two possible spring/slider arrangements in order to achieve the predictable result of extending and retracting the mouthpiece. 
Moreover, Nelson suggests enclosing the mouthpiece via the mouthpiece cover (128) in order to prevent undesirable substances from building up on the mouthpiece (para. 27) and provide a safety feature to deactivate the volatizing device when the mouthpiece is retracted (para. 28). Therefore, said skilled artisan would be motivated to choose a spring that automatically biases the mouthpiece toward the retracted position and a lever that manually extends the mouthpiece in order to retain automatically retain the mouthpiece in the retracted position, thereby improving the cleanliness and safety of the device.

Regarding claims 2 and 13, modified Nelson discloses the front housing (110) and rear housing (112) are elongate (see Fig. 1) and defines a longitudinal axis (see annotated Fig. 3), wherein the mouthpiece moves relative to the front and rear housings is a direction along the longitudinal axis between the retracted and extended positions (see Fig. 3-4).

    PNG
    media_image1.png
    721
    579
    media_image1.png
    Greyscale

Regarding claims 3 and 14, modified Nelson further discloses that the mouthpiece may slide and rotate to a position within the volatizing device (para. 26). 

Regarding claim 4, modified Nelson discloses the spring is a compression spring (see Fig. 3-4; the spring is compressed in Fig. 3) and the mouthpiece is biased towards the retracted position via the spring to maintain the aerosol generating means in the deactivated state against a predetermined biasing force (see rejection of claim 1 above; the spring inherently exerts a force due to compression).


Regarding claims 6 and 15
Regarding claim 9, modified Nelson discloses a heating chamber (148; equivalent to a reservoir or receptacle) defining a cavity to hold consumable product (158; para. 54; Fig. 6) and front and side circuit boards (134, 136; para. 63) including a controller to control operation of the device (para. 66). 
Regarding claim 17, modified Nelson discloses the device is a handheld device for personal use (see para. 22).

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2007/0045288) in view of Powell (US 2018/0295883) as applied to claim 4 above, and further in view of Ambrosio (US 5394868) and Lewis et al. (US 2016/0270441).
Regarding claims 7-8 and 16, modified Nelson discloses the device as discussed above with respect to claim 6, wherein the mouthpiece (116) includes a vapor tube (140; equivalent to a sleeve member) surrounding an end region of the housing (see Fig. 4), wherein the mouthpiece may slide and rotate to a position within the volatizing device (para. 26) and the vapor tube is attached to or integral with the mouthpiece (para. 44; therefore the vapor tube connected to the mouthpiece also slides and rotates along the longitudinal axis from the extended to retracted positions). 
However, Nelson is silent as to the sleeve includes a slot defining a path for the movement of the mouthpiece between the first and second positions, wherein the body includes a follower element registered in the slot, and wherein opposite ends of the slot define the respective first and second positions for the mouthpiece relative to the body. 
	Ambrosio teaches an inhalation device (abstract; Fig. 22-47) comprising a mouthpiece (292) mounted to a powder housing (228) connected to a base housing (248; equivalent to a sleeve member surrounding an end region) including a second pin projection (298; equivalent to a follower element), and a sleeve (300) including a helical slot (304; equivalent to a slot defining a path) for receiving the second pin projection and wherein the sleeve is inserted over the base housing and mouthpiece such that the guide sleeve is held stationary, and rotation of the second pin projection will cause the second pin projection to ride within the helical portion causing the base housing and mouthpiece to rotate and move axially upward such that the mouthpiece will be exposed to the user (Column 15, line 60-Column 16, line 23).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vaporization device of Nelson to include the helical slot and pin projection as in Ambrosio in order to achieve the predictable result of rotating and axially moving the mouthpiece (Ambrosio; Column 15, line 60-Column 16, line 23) with the benefit of retracting and exposing the mouthpiece with the dual function of rotating and axial movement in a simplified manner (Column 17, lines 14-20). Furthermore, it would have been obvious to said skilled artisan to have substituted the location of the pin and slot as in modified Powell such that the pin is located on the outer housing and the slot is located on the inner housing as in Lewis because the modification involves a mere substituting of the position of the pin and slot which is known for the same purpose of rotating and axially advancing a part. See MPEP 2144.06(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712